United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.K., Appellant
and
U.S. POSTAL SERVICE, NEW HYDE PARK
ANNEX, New Hyde Park, NY, Employer
__________________________________________
Appearances:
Stephen V. Barszcz, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1594
Issued: March 8, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On August 15, 2018 appellant, through counsel, filed a timely appeal from a June 12, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as No. 18-1594.2
On October 17, 2017 appellant, then a 51-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that on January 13, 2017 he first became aware that his
bilateral knee osteoarthritis, left knee chondromalacia, and left knee degenerative joint disease had

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
The Board notes that following the June 12, 2018 decision, OWCP received additional evidence. Appellant also
submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “The Board’s review
of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence
not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus,
the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

been caused or aggravated by his federal employment. He stated that prior to a February 4, 2014
left knee work injury that he had no problems with his knees.
By decision dated January 29, 2018, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish causal relationship between the
diagnosed bilateral knee conditions and the accepted factors of his federal employment. In denying
appellant’s claim, it referenced medical evidence contained in OWCP File No. xxxxxx681,
including reports from Dr. Joseph Stubel, a treating physician Board-certified in orthopedic
surgery and sports medicine. On March 20, 2018 counsel requested reconsideration and provided
additional evidence. By decision dated June 12, 2018, OWCP denied modification.
The Board finds that this case is not in posture for decision. Pursuant to 20 C.F.R.
§ 501.2(c)(1), the Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Decisions on claims are based on the written record,
which may include forms, reports, letters, and other evidence of various types such as photographs,
videotapes, or drawings.3 Evidence may not be incorporated by reference, nor may evidence from
another individual’s case file be used.4 Evidence contained in another of the claimant’s case files
may be used, but a copy of that evidence should be placed into the case file being adjudicated.5
All evidence that forms the basis of a decision must be in that claimant’s case record.6
In adjudicating the present occupational disease claim, File No. xxxxxx897, OWCP
specifically referenced medical evidence obtained from his prior traumatic injury claim, File No.
xxxxxx681, which was accepted on April 7, 2014 for left knee sprain. However, it did not combine
the two case records or incorporate the referenced evidence into the current case record.7 The
Board is therefore not in a position to make an informed decision regarding appellant’s entitlement
to FECA benefits.8 The case shall be remanded to OWCP to administratively combine case File
Nos. xxxxxx897 and xxxxxx681. Following this and any other further development as deemed
necessary, it shall issue a de novo decision regarding appellant’s occupational disease claim under
OWCP File No. xxxxxx897.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5(a)
(June 2011).
4

Id.

5

Id.

6

Id.

7
See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000) (cases should be combined when correct adjudication of the issues depends on frequent crossreferencing between files).
8
See C.R., Docket No. 17-1262 (issued May 21, 2018); K.P., Docket No. 15-1945 (issued February 10,
2016); M.C., Docket No. 15-1706 (issued October 22, 2015).

2

IT IS HEREBY ORDERED THAT the June 12, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order.
Issued: March 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

